DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey J. Lotspeich (Reg. No. 45737) on 05/19/2022.The application has been amended as follows: 

1. 	(Currently Amended) A hub device providing a diagnostic function, comprising:
a communication unit receiving a first type of data from plural service devices to transmit the first type of data to an access point device and receiving a second type of data from the access point device to transmit the second type of data to at least one of the service devices; and
a controller controlling the communication unit and performing diagnosis for the service devices and the access point device in a different time schedule in each diagnostic section;
wherein the controller performs a first-section diagnosis to check communication state of the service devices and operation state of each of the service devices, and the controller performs second-section diagnosis to check communication state between the hub device and the access point device and operation state of the access point device after performing the first-section diagnosis; 
wherein the service device is a washing machine or drying machine or clothes cleaning machine installed in a store, and the service device receives control information generated by a operation management device from the server; 
the operation management device monitors or controls the plural service devices remotely via the server or the hub device; [[and]]
the hub device transmits an emergency message including a diagnosis result to the operation management device when a ratio of a number of service devices in abnormal operation to a total number of installed service devices, among the service devices, exceeds a reference value; and  
wherein the controller generates a message instructing a specific service device to stop operation, the specific service device being a service device that is confirmed to have an abnormality in operation state or communication state based on results of the first-section diagnosis, and the communication unit transmits the message to the specific service device.

2. 	(previously presented) The hub device according to claim 1, wherein the communication unit communicates with the operation management device managing the service devices, the controller performs diagnosis for the service devices and the access point device in response to an instruction of the operation management device to generate diagnosis results, and the communication unit transmits the diagnosis results to the operation management device.

3. 	(Original) The hub device according to claim 1, wherein the communication unit communicates with a server via the access point device, the controller performs diagnosis for the service devices and the access point device in response to an instruction of the server to generate diagnosis results, and the communication unit transmits the diagnosis results to the server.

4. 	(Canceled)

5. 	(previously presented) The hub device according to claim 1, wherein the controller selects a service device that has never transmitted data or a service device that has higher data traffic than other service devices among the service devices, and performs the first-section diagnosis for the selected service device.

6. 	(cancelled)  

7. 	(Original) The hub device according to claim 1, wherein the controller performs a third-section diagnosis to check connection state of the hub device to an external public server and the Internet via the access point device, and the controller performs a fourth-section diagnosis to check communication state between the hub device and a server and operation state of the server via the access point device after performing the third-section diagnosis.

8. 	(Currently Amended) A method of performing a diagnostic function by a hub device, the hub device comprising: a communication unit directly communicating with plural service devices and an access point device; and a controller controlling the communication unit, the method comprising:
performing, by the controller, a first-section diagnosis to check communication state between the hub device and each of the service devices and operation state of each of the service devices;
performing, by the controller, a second-section diagnosis to check communication state between the hub device and the access point device and operation state of the access point device;
performing, by the controller, a third-section diagnosis to check connection state of the hub device to an external public server and the Internet via the access point device; and
performing, by the controller, a fourth-section diagnosis to check communication state between the hub device and a server and operation of the server via the access point device; 
wherein the controller performs diagnosis in each diagnostic section with a different time schedule; 
wherein the service device is a washing machine or drying machine or clothes cleaning machine installed in a store, and the service device receives control information generated by a operation management device from the server; 
the operation management device monitors or controls the plural service devices remotely via the server or the hub device; [[and]]
the hub device transmits an emergency message including a diagnosis result to the operation management device when a ratio of a number of service devices in abnormal operation to a total number of installed service devices, among the service devices, exceeds a reference value;   
 generating, by the controller, a message instructing a specific service device to stop operation, the specific service device being a service device that is confirmed to have an abnormality in communication state or operation state based on results of the first-section diagnosis; and
transmitting, by the communication unit, the message to the specific service device.

9. 	(previously presented) The method according to claim 8, wherein the communication unit communicates with the operation management device managing the service devices,
the method further comprising:
generating, by the controller, diagnosis results by performing diagnosis for the service devices and the access point device in response to an instruction of the operation management device; and
transmitting, by the communication unit, the diagnosis results to the operation management device.

10. 	(Original) The method according to claim 8, wherein the communication unit communicates with the server via the access point device,
the method further comprising:
generating, by the controller, diagnosis results by performing diagnosis for the service devices and the access point device in response to an instruction of the server; and
transmitting, by the communication unit, the diagnosis results to the server.

11. 	(Original) The method according to claim 8, further comprising:
selecting, by the controller, a service device that has never transmitted data or a service device that has higher data traffic than other service devices among the service devices.

12. 	(cancelled)   

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitation(s) of “performing diagnosis for the service devices and the access point device in a different time schedule in each diagnostic section; a first-section diagnosis to check communication state of the service devices and operation state of each of the service devices, and the controller performs second-section diagnosis to check communication state between the hub device and the access point device and operation state of the access point device after performing the first-section diagnosis; 
a washing machine or drying machine or clothes cleaning machine installed in a store, and the service device receives control information generated by a operation management device from the server; the operation management device monitors or controls the plural service devices remotely via the server or the hub device; the hub device transmits an emergency message including a diagnosis result to the operation management device when a ratio of a number of service devices in abnormal operation to a total number of installed service devices, exceeds a reference value; and  a message instructing a specific service device to stop operation, the specific service device being a service device that is confirmed to have an abnormality in operation state or communication state based on results of the first-section diagnosis, and the communication unit transmits the message to the specific service device.” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 1 and 8. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468